Citation Nr: 1442224	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-21 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for service-connected Osgood-Schlatter's disease with patellar tendonitis of the right knee.

2.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for service-connected Osgood-Schlatter's disease of the left knee.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1989 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November  2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system to ensure a complete review of the evidence in this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ)


REMAND

After review of the record, the Board finds that a remand is needed to obtain additional treatment records identified by the Veteran as relevant to the rating appeals, and to provide the Veteran with a new VA medical examination to assess the current nature and severity of the knee disabilities.  In the June 2014 statement, the Veteran described being in constant pain, having difficulty with everyday activities, and having difficulty walking at times.  Also, the Veteran wrote that he was scheduled for an appointment with his primary care physician in July 2014 to obtain new x-rays for the knees, and indicated that he wanted the evidence considered in connection with the increased rating appeals.  Because the Veteran's June 2014 statement suggests that the knee disabilities may have worsened since the last VA medical examination provided in March 2012, and the most recent treatment records are dated in March 2012 (i.e., prior to the reported onset of increased knee symptoms), a remand for further examination and to obtain updated treatment records is warranted.  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from the Salem VA Community Based Outpatient Center (CBOC) in Salem, Oregon and the Portland VA Medical Center in Portland, Oregon that pertain to any treatment received by the Veteran for the knees from March 2012 to the present.  All VA treatment records obtained should be associated with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).

2.  Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for treatment (medical) records pertaining to any private medical treatment received for the knees from March 2012 to the present.  After obtaining a completed VA Form 21-4142, obtain the medical records.  The Veteran should also be advised that he may alternatively submit the private treatment records to VA.  Any documents received by VA should be associated with the record.  Any and all negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e). 

3.  Schedule the Veteran for appropriate VA examination to assess the current nature and severity of right and left knee disabilities.  All relevant documents should be made available to and reviewed by the examiner.  An interview of the Veteran regarding his relevant medical history, a physical examination, and all tests and studies required to respond to the following request should be performed.

Based on review of the appropriate records, the examiner should identify the current symptoms and impairments that are attributable to the right and left knee disabilities, to include describing the range of motion of the knees.  The extent of any functional loss, incoordination, weakened movement, and fatigability on use due to pain must also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination, as well as on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

4.  Thereafter, readjudicate the claims on the merits.  If the benefits sought remain denied, the Veteran and the representative should be furnished a Supplemental Statement of the Case, and should be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims, and also should provide the requested information and/or releases to allow VA to obtain the information.  See 38 C.F.R. §§  3.158, 3.655 (2013).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

